843 F.2d 1387Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph O'DELL, Plaintiff-Appellant,v.Thomas WHITEHURST, Plaintiff,v.Jack E. DEWAN, Administrator, Defendant-Appellee.
No. 87-7137.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 11, 1987.Decided March 30, 1988.

Joseph O'Dell, appellant pro se.
James Walter Hopper, Gardner, Moss & Hopper, for appellee.
Before DONALD RUSSELL, WIDENER, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Joseph Roger O'Dell, a Virginia inmate, appeals the dismissal of his 42 U.S.C. Sec. 1983 action.  The district court entered judgment against O'Dell on March 3, 1987.  O'Dell moved for an extension of time in which to note his appeal on April 6, 1987, thirty-four days after the entry of judgment.  The court extended O'Dell's filing period until April 30, 1987.  O'Dell filed his notice of appeal on May 5, 1987.


2
Because O'Dell failed to file his notice of appeal within the appeal period as extended, this Court lacks jurisdiction to hear O'Dell's case.  As it will not significantly aid the decisional process, we dispense with oral argument and dismiss the appeal.


3
DISMISSED.